Exhibit 21.1 SUBSIDIARIES OF GLOBAL ENTERTAINMENT HOLDINGS, INC. Name of Subsidiary State of Incorporation Ownership (%) Global Universal Film Group, Inc. Nevada 100% Global Universal Entertainment, Inc. Nevada 100% Global Universal Pictures, Inc. Canada 30% Global Renaissance Funding, LLC. Nevada 51% (Managing Member) Global Film Partners I, LLC. Florida 100% (Managing Member) Global Universal Film Finance, LLC. Louisiana 100% (Managing Member) Global Universal Film Productions, LLC. Louisiana 100% (Managing Member) Global Universal Mavericks in Toyland, LLC. Louisiana 100% (Managing Member)
